IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS

                                     NO. PD-1613-07



                        ROBERT WALKER FISCHER, Appellant

                                             v.

                                 THE STATE OF TEXAS



                        ON DISCRETIONARY REVIEW OF
            CASE 04-05-00834-CR OF THE FOURTH COURT OF APPEALS,
                                BEXAR COUNTY



       W OMACK, J., filed a concurring opinion, in which M EYERS, J., joined.


       It seems to me that evidence of the appellant’s access to the murder weapon was a

relevant fact of this offense, and that analyzing it as evidence of an “extraneous offense”

is unnecessary. The Court disagrees; see ante at 7 n. 7. Therefore I concur only in its

judgment.


Filed October 29, 2008.
Publish.